January     4, 1968


Honorable  V. Murray Jordan                 Opinion    No. M-180
County Attorney
McCulZoch County                            Re:   Whether under S.B. 94, Acts
Brady, Texas                                      60th Legislature,     Regular
                                                  Session,   Ch. 271, p.
                                                  (codlf led as Article    &&-1’7,
                                                  V.C.S.)   the phrase “open to
                                                  the public ” ‘requires    the
                                                  county commissioners      court
                                                  to allow live radio broad-
                                                  cast of Its meetings      or to
                                                  permlt the taping thereof
Df?ar Mr. Jordan:                                 for broadcast:    at a later    time.

               In your request      for   an opinion    from this   office   you
state    the   following:

                “The Commlssioners I Court of McCulloch
        County, Texas, has asked that I request         an
        opinion    of your office   as to the meaning of
        Senate Bill    Number 94, passed May 23, 1967,
        concerning    public  meetings   of governmental
        bodies.

              “The particular     Inquiry     requested  concerns
        the meaning of the phrase         ‘open to the public’
        as used in Section     1 (a) of the Act.        A local
        radio station     has stated    that It intends     to
        broadcast    live over the radio the actual         pro-
        ceedings   of the Commissioners1         Court, and in
        the alternative     it intends     to tape record     the
        meetings   and broadcasb     them at a later     time
        over the radio.

               “The question   the Court would like answered
        1s whether or not the phrase       ‘open to the public’
        encompasses    the requirement   that the Court allow,
        first,   the live broadcast    of its meeting and,
Hon.   V. Murray Jordan,      page 2 (M-I&O)

       second,  the taping   of Its meeting for broad-
       cast at a later   tl~me. If the Court requires
       the removal of broadcasting    and/or recording
       equipment,   would it be a violation   of the terms
       of said Act.

              “Please   consider    that Court meetings      are
       generally    Informal    with far ranging topics        dis-
       cussed In such an atmosphere         that actual     broad-
       cast of the proceedings        would tend to limit
       free discussion      by both commissioners      and per-
       sons appearing      before   the Court.     As far as I
       know, the Court sessions         have always been open
       to all members of the public         lncludlng    press
       and radlo without       any problem of llmltlng       free
       discourse.    ”

             Senate Bill    94, Acts 60th Legislature,     Regular Se:sslon,
Ch. 271,    p. 597 (codified    as Article    6252-17, Vernon’s    Civl:t
Statutes),    provides   that ever’y meeting of every governmental          body
shall be open to the public.        The caption     to this statute    pro-
vides that It Is an act to prohibit          governmental  bodies   from
holding    meetings which are closed       to the public.

           The commissioners      court Is the active     governing    body
of the county;    while Its authority      over the county’s    business
is limited   to that speclflcally      conferred   by the Constitution
and the statutes,     where a right    Is thus conferred     or obligation
Imposed, said court has Implied authorlty          to exercise    a broad
discretion   to accomplish    the pui-poses intended.      Dodson v. Mb!rshali,.
118 S.W.2d 621 (Tex.Clv.App.       1938, error dlsm.).       At page bBr
court stated:

             ?Jnder the provisions     of the Constitution
       and the statutes   above quoted,    we think It clear.
       that the commissioners’     court Is charged with the
       duty of providing   a courthouse    and has at least
       Implied authority   to regulate    the use thereof
       within reasonable   bounds.     . . .”

             In 15 Tex.Jur.2d    265, Counties,     Section    37, It is
stated that a commissioners       court has Implied authority            to do
what may be necessary      in the exercise     of the duties      or powers
expressly    conferred  on It, and the expression         ‘county    business’
Is to be given a broad and liberal         construction      so as not to
defeat    the purposes  of the law.      Said court     shall have all such
other powers and ,jurlsdlctlon,       and shall perform all other duties.,
as are now or may hereafter       be prescribed     by law.      Article    2351,
Section    15, Vernon’s  Civil   Statutes.

             Where a right      is   conferred  or obligation         imposed on
the    commlssloners court      it   has implied authority       to    exercise  a


                                     '-862-


                                     . .
                                               *
,



    lion.   V. Murray ,Jordan,       page 3 (M-180)



    broad discretion  to accomplish the purposes  intended.                   Anderson
    v. Wood, 137 Tex. 201, 152 S.W.2d lo84 (1941).

                  In Southwestern       Broadcastin      Co. v. 011 Center Broad-
    casting     Co., 210 S W 2d ?30 (Texd~l?T4”~~%~                           ref   n r e
    thecourt      held thai an Independent          school    dlst:‘lct    has the rigit
    to prevent      a broadcasting      company from transmitting           radio broad-
    casts    from the school      district    football     field.       At page 234, the
    court    held as follows:
                   11
                    1 . . If the     Dlstrlct    does not deslr#e KOSA
            to broadcast    from     the football     field    which it owns,
            and has a right     to    exclusive     possession     and control,
            It has a rjght     to    prevent    such conduct.       In case
            the party falls     to     cease such conduct,       It has the
            ?lght   to use such      force as It fiicj’      necessary    to
            +zject him I’rom the       field.    . .-. -

                    “In our opinion,   the appellants    have no grounds
            to complain     of a temporary lnjunctlon     that forbids
            them from broadcasting      from premises    In the ex-
            clusive    control  of the District    and which enjoins
            them from using the field       equipment which the Tele-
            phone Company has no right       to maintain   0’;1 the. field
            against    the will of the District.      . . .

                The commissioners      court has the authority      to make
    reas,>nable   rules and regulations      concerning    its meetings and has
    the authority     to prevent the live radio broadcast         of Its meet-
    ings or the taping thereof       for broadcast      at a Inter time.    The
    prevention    of such,,broadcazt    would not keep ths meett.lngs .from
    being open to the       public.     Ester, v. Texas,     91 U.S. 532 (1965)

                               SUMMARY

                   The phrase “open to the publl~c” conta l.lied In
            Senate B1.11 94, Acts 60th Legislature,         flcKlllar
            ,SnIsion,  Ch. 271, p. 537 (codified        as Art i~cle
            6252-17,   \‘c:rnon’s Civil   Statutes),    does not re-
            qulre the c?mmlssloners       court to allow the live
            broadcast    ol? its meetings    or to permit the ta.plng
            thereof   for broadcast     at a later   time.

                                              y truly   yours,




                                          -863-